            Print       Case 1:20-cr-00412-AT
                                 Save As...
                                              Document 103 Filed 09/08/20 Page 1 of 8
                                                                                                                                    Reset

AO 98 (Rev. 12/11) Appearance Bond



                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                       Southern District of New York
                     United States of America                             )
                                  v.                                      )
                                                                          )       Case No. 20CR412
               TIMOTHY SHEA                                               )
                               Defendant                                  )

                                                           APPEARANCE BOND

                                                           Defendant’s Agreement
I,                    TIMOTHY SHEA                              (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
             ( X )       to appear for court proceedings;
             ( X )       if convicted, to surrender to serve a sentence that the court may impose; or
             (     )     to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                 Type of Bond
(     ) (1) This is a personal recognizance bond.

(     ) (2) This is an unsecured bond of $ 250,000.00                                           .

(     ) (3) This is a secured bond of $                                                 , secured by:

        (       ) (a) $                                , in cash deposited with the court.

        (       ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                  (describe the cash or other property, including claims on it – such as a lien, mortgage, or loan – and attach proof of
                    ownership and value):

                                                                                                                                            .
                    If this bond is secured by real property, documents to protect the secured interest may be filed of record.

        (       ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):


                                                                                                                                            .

                                                     Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
                        Case 1:20-cr-00412-AT Document 103 Filed 09/08/20 Page 2 of 8




AO 98 (Rev. 12/11) AppcmllllCC Bond



Release ofthe Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (I) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                          Declarations

Ownership ofthe Property. I, the defendant - and each surety- declare under penalty of perjury that:
         (1)       all owners of the property securing this appearance bond are included on the bond;
         (2)       the property is not subject to claims, except as described above; and
         (3)       l will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                   while this appearance bond is in effect.

Acceptance. I, the defendant- and each surety - have read this appearance bond and have either read all the �nditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.




I. the defendant- and each surety - declare under penalty of perjury that this infonnation is true. (See 28 U.S.C. § 1746.)


Date:    �/£>/-iozo
                                                                       ���HEA


                         Michael Shea
                Sun:tylproperty owner-prinllll 1111me
                                                                   ,,,� � «/\ t:)
                                                                              SWY�owner-3ignature and d/lJe
                                                                                                                       /�C)


                                                                              Surr�owner-3/gnalun: anddate




                                                                 CLERK OF COURT


Date:   ----                                                                     Signature ofCleric or Deputy Cleric

Approved.
        9/10/2020
Date: _____
                                                                            AU&4:r Slgnat11n   MOE/ROOS/SOBELMAN
           Case 1:20-cr-00412-AT Document 103 Filed 09/08/20 Page 3 of 8



   A091(Rn. J2/ll)�Bcllld



   Releme ofthe Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
   security will be released wbco either: (1) the defendant is found not guilty on all dmg� or (2) the defendant reports to
   serve a sc:ntcnc:c.

                                                         Declarations

   Ownenhip ofthe Property. I. the defendant-and each surety- declare under penalty of perjury that

          (1)     all owners ofthe property securing this appearance bond are included on the bond;
          (2)     the property is not subject to claims, except as described above; and
          (3)     I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                  while this appearance bond is in effect.

  Acceptance. I, the defendant- and each surety- have read this appearance bond and have either read all the �nditiom
  of release set by the court or had them explained to me. I agree to this Appearance Bond.




 I, the de.fuodaut and eadl surety-dcclme under penal1)' of pcljmy that this information is true. (Sec 28 U.S.C. § 1746.)




                       Phyllis Shea                                                                                       -JD




                                                                  CLERK OFCOUIU


Date: _____

Approwd.
      9/10/2020
Dale: _____
                       Case 1:20-cr-00412-AT Document 103 Filed 09/08/20 Page 4 of 8
AO 199A (Rev. 06/19) Order Setting Conditions of Release



                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                           Southern District of New York


                    United States of America                             )
                               v.                                        )
                                                                         )        Case No. 20CR412
                 TIMOTHY SHEA                                            )
                              Defendant
                                                                         )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.
      The defendant must appear at:
                                                                                           Place



      on
                                                                        Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
                                      Case 1:20-cr-00412-AT Document 103 Filed 09/08/20 Page 5 of 8
AO 199B (Rev. 12/11) Additional Conditions of Release

                                                                   ADDITIONAL CONDITIONS OF RELEASE
         IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(    )       (6)
              The defendant is placed in the custody of:
              Person or organization
              Address (only if above is an organization)
              City and state                                                                                      Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian’s custody.

                                                                                                  Signed:
                                                                                                                                        Custodian                                                    Date
(    )       (7)       The defendant must:
         (         )   (a) submit to supervision by and report for supervision to the PRETRIAL SERVICES FOR AS DIRECTED                                                              ,
                           telephone number                            , no later than                                 .
         (         )   (b) continue or actively seek employment.
         (         )   (c) continue or start an education program.
         (         )   (d) surrender any passport to:        PRETRIAL SERVICES
         (         )   (e) not obtain a passport or other international travel document.
         (         )   (f) abide by the following restrictions on personal association, residence, or travel: SDNY/EDNY
                           District of Colorado, the Southern District of New York for purposes of attending Court and meeting with defense counsel, and all necessary points between for travel, including travel by car.
         (         ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                         including:

         (         ) (h) get medical or psychiatric treatment:

         (         ) (i) return to custody each                                 at                  o’clock after being released at                                 o’clock for employment, schooling,
                         or the following purposes:

         (         ) (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                         necessary.
         (         ) (k) not possess a firearm, destructive device, or other weapon.
         (         ) (l) not use alcohol (        ) at all (     ) excessively.
         (         ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                         medical practitioner.
         (         ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random
                         frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                         substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
                         substance screening or testing.
         (         ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                         supervising officer.
         (         ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                         (    ) (i) Curfew. You are restricted to your residence every day (            ) from                      to               , or (     ) as
                                      directed by the pretrial services office or supervising officer; or
                         (    ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                                      substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                                      approved in advance by the pretrial services office or supervising officer; or
                         (    ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                      court appearances or other activities specifically approved by the court.
         (         ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                         requirements and instructions provided.
                         (    ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                                supervising officer.
         (         ) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                         arrests, questioning, or traffic stops.
                  Case 1:20-cr-00412-AT Document 103 Filed 09/08/20 Page 6 of 8



                                  ADDITIONAL CONDITIONS OF RELEASE

(   ) (s)   1. A $250,000 personal recognizance bond, co-signed by two financially responsible persons within
            two weeks.
            2. Travel is restricted to the District of Colorado, the Southern District of New York for purposes of
            attending Court and meeting with defense counsel, and all necessary points between for travel,
            including travel by car.
            3. The defendant must surrender all passports and refrain from making any new applications.
            4. Supervision as directed by Pretrial Services.
            5. The defendant is prohibited from raising funds on behalf of We Build the Wall or engaging in
            financial transactions involving We Build the Wall’s funds.
            6. Aside from the defendant’s spouse, the defendant may not have any contact with co- defendants or
            other individuals affiliated with We Build the Wall, except in the presence of defense counsel.
            7. The defendant may not possess firearms and must surrender any firearms to Pretrial Services.




            DEFENSE COUNSEL
            NAME: JOHN MERINGOLO
            PHONE NUMBER: (347) 599-0992
            EMAIL ADDRESS:john@meringololaw.com
                   Case 1:20-cr-00412-AT Document 103 Filed 09/08/20 Page 7 of 8




AO I 99C (Rev. 09/08) Advice ofPmaltics

                                          ADVICE OF PENALTIES AND SANCTIONS

TO 1HE DEFENDANT:           TIMOTHY SHEA                                                                 Case No.     20CR412
YOU ARE ADVISED OF 1HE FOLLOWING PENALTIES AND SANCTIONS;

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your� a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witn�. victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       U: after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or SUJTender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more -you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but I� than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                 Acknowledgment of the Defendant

       I aclmowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and SUJTender to serve any sentence imposed. I am aware of           alties and sanctions set forth above.




        Dare:�2-0

D DEFENDANT RELEASED                                                                             Cily and Stau



                                              Directions to the United States Marshal
(    ) The defendant is ORDERED released after processing.
(    ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
       has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
       the appropriate judge at the time and place specified.


Date:   ----------                                                                     Judictal Officer's Signature




                                                                            AUSA's Signallll'e   MOE/ROOS/SQBELMAN


                    DISTRIBlITION:    COURT     DEFENDANT       PRETRIAL SERVICE         U.S. ATIORNBY           U.S. MARSHAL




                                                                                                     i CamScan11,e1r
                                                                                          Scanned wiith
                         Case 1:20-cr-00412-AT Document 103 Filed 09/08/20 Page 8 of 8
AO 199C (Rev. 09/08) Advice of Penalties
